NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                           IN THE DISTRICT COURT OF APPEAL
                                           OF FLORIDA
                                           SECOND DISTRICT



VICTOR LAMAR DOZIER,               )
DOC #C06165,                       )
                                   )
           Appellant,              )
                                   )
v.                                 )             Case No. 2D18-26
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed March 6, 2019.

Appeal from the Circuit Court for
Hillsborough County; Kimberly Fernandez
and Christopher C. Sabella, Judges.

Howard L. Dimmig, II, Public Defender,
and Richard P. Albertine, Jr., Assistant
Public Defender, Bartow, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, for Appellee.



PER CURIAM.

             Affirmed.




CASANUEVA, SILBERMAN, and MORRIS, JJ., Concur.